Case 3:11-cv-05479-PGS-LHG Document 632 Filed 12/02/19 Page 1 of 1 PageID: 12016


COHN LIFLAND PEARLMAN HERRMANN & KNOPF                                                              LLP
 COUNSELLORS AT LAW

PARK 80 WEST - PLAZA ONE 250 PEHLE AVE. SUITE 401 SADDLE BROOK N.J. 07663 201-845-9600 FAX 201-845-9423
                                                                             General E-mail: clphk@njlawfirm.com
                                                                             Internet Address: www.njlawfirm.com

                                                          PETER S. PEARLMAN, ESQ. Email: psp@njlawfirm.com
                                                          Direct Dial: 551-497-7131 / Cell Phone: 201-709-0597



                                              December 2, 2019

  Via ECF
  Honorable Peter G. Sheridan, U.S.D.J.
  U.S. District Court, District of New Jersey
  Clarkson S. Fisher Federal Building & U.S. Courthouse
  402 E. State Street, Room 4050
  Trenton, New Jersey 08608

                Re:      In re Effexor Antitrust Litigation
                         Civil Action No.: 3:11-cv-05479-PGS-LHG

  Dear Judge Sheridan:

         Pursuant to Your Honor’s Order of November 6, 2019 (ECF No. 631), I enclose the parties’
  Joint Status Report and Agenda with respect to the February 4, 2020 Case Management
  Conference in the above-referenced matter.

                                              Respectfully yours,

                                              /s/ Peter S. Pearlman
                                              Peter S. Pearlman

  PSP/mds
  Enclosure

  cc:    All Counsel of Record (W/Enclosure via ECF)
